Citation Nr: 1022977	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to exposure to herbicides.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to exposure to 
herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for acne vulgaris secondary to herbicide 
exposure; peripheral neuropathy of upper and lower 
extremities; and, carpal tunnel syndrome.  The Veteran 
disagreed and timely appealed.

In a September 2007 decision, the Board remanded the claims 
for scheduling of a hearing before a Veterans Law Judge (VLJ) 
at the RO.  In February 2008, the Veteran, his spouse and the 
Veteran's representative presented evidence and testimony in 
support of the Veteran's claims before the undersigned VLJ at 
the RO.  A transcript of that hearing has been associated 
with the Veteran's VA claim folder.

In an April 2008 decision, the Board granted the Veteran's 
claim for entitlement to service connection for acne vulgaris 
secondary to herbicide exposure and denied entitlement to 
service connection for peripheral neuropathy of upper and 
lower extremities and carpal tunnel syndrome.  

In October 2008, the Board vacated the April 2008 decision 
denying the Veteran's claims. 38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1000 (2009).  


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's upper 
extremity peripheral neuropathy disorder is unrelated to his 
active duty.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's lower 
extremity peripheral neuropathy disorder is unrelated to his 
active duty.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosed carpal tunnel syndrome disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to exposure to herbicides is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to exposure to herbicides is not warranted.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  Entitlement to service connection for carpal tunnel 
syndrome, to include as secondary to exposure to herbicides 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed peripheral 
neuropathy disorders of the bilateral upper and lower 
extremities were caused by his exposure to herbicides during 
active duty military service.  As noted above, the Veteran 
served in Vietnam and he therefore contends that he is 
entitled to a presumption of exposure to the herbicide Agent 
Orange.  The Veteran has also contended that his bilateral 
carpal tunnel syndrome is related to exposure to herbicides.  
See hearing transcript at page 23.  

The Board will first address preliminary matters and then 
render a decision on the issues remaining on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted in the Introduction, the Board remanded the 
Veteran's claim for scheduling of a hearing before a VLJ at 
the RO.  The Veteran, his wife and representative presented 
evidence and testimony at a hearing before the undersigned 
VLJ at the RO in February 2008.  Thus, the Board finds that 
VBA complied with the September 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Veteran was informed in letters dated April 2004 and 
October 2005 of what the evidence needed to show in order to 
establish entitlement to service connection and informed the 
Veteran that if he had any evidence which he thought 
supported his claims, he should provide it to VA.  Moreover, 
the Board observes that the Veteran was further informed in 
April 2006 and January 2008 letters of how VA determines a 
disability rating and an effective date as required by the 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2009).  

The Veteran was notified in the April 2004 and October 2005 
letters that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
requests for any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service medical records, all private medical records 
identified by the Veteran and all VA medical records 
pertaining to the Veteran's claims.  The Veteran has received 
medical examinations pertaining to his claim for service 
connection for peripheral neuropathy including a November 
2004 examination.  

The Veteran has been found qualified to receive Social 
Security Administration (SSA) benefits for a back injury 
which is not service-connected.  The Board notes that the 
United States Court of Appeals for the Federal Circuit has 
recently held that VA's duty to assist a Veteran applies only 
to obtain records "if there exists a reasonable possibility 
that the records could help the Veteran substantiate his 
claim."  Golz v. Shinseki, 590 F.3d 1317 at 1323 (2010).  In 
this case, there is nothing in the record and the Veteran has 
not contended that SSA records include records that relate to 
or would provide a reasonable possibility of substantiating 
his claims for entitlement to service connection for 
peripheral neuropathy or bilateral carpal tunnel syndrome.  
For those reasons, the Board finds that VA has fulfilled its 
duty to assist.

VA has further assisted the Veteran throughout the course of 
this appeal by providing him and his representative with 
statements of the case which informed them of the laws and 
regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran has 
presented evidence at a hearing before the undersigned VLJ.

The Board will address the issues on appeal.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to exposure to herbicides.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary 
to exposure to herbicides.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  The Secretary has determined that acute and 
subacute peripheral neuropathy is connected to exposure to 
herbicides. See 38 C.F.R. § 3.309(e) (2009).  In addition, 
for purposes of 38 C.F.R. § 3.309(e), "the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  See Note 2 to 38 C.F.R. § 3.309(e) (2009).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran contends that his peripheral neuropathy disorders 
of the upper and lower extremities are as a result of his 
exposure to Agent Orange, an herbicide, during his active 
duty service in Vietnam.  The Board will address each Shedden 
element.

With regard to element (1), medical evidence of a current 
disability, the record contains a September 2004 VA medical 
examination which includes reference to and acceptance of a 
diagnosis of peripheral neuropathy of the upper and lower 
extremities.  Thus, element (1) is satisfied as to both 
claims.

With regard to element (2), the Board notes that the 
Veteran's sole contention has been that he is presumed to 
have been exposed Agent Orange while in Vietnam; there is no 
evidence in the record of, nor does the Veteran contend, any 
direct contact with the herbicide.  For that reason, element 
(2) is not satisfied on a direct basis.  The record does 
establish, however, that the Veteran served in Vietnam; thus 
he is entitled to the presumption of exposure to herbicides 
provided in 38 C.F.R. § 3.307(6)(iii) (2009).  For that 
reason, element (2) is satisfied as to both claims.

The crux of these claims lies in element (3), evidence of a 
causal relationship between the diagnosed peripheral 
neuropathy of the Veteran's upper and lower extremities, and 
the presumed exposure to Agent Orange herbicide.  As noted 
above, the Secretary has found a connection between exposure 
to herbicides and acute and subacute peripheral neuropathy.  
[Emphasis added].  Also as noted above, the term acute and 
subacute peripheral neuropathy has been specifically defined 
to mean peripheral neuropathy that is "transient" and 
appears "within weeks or months of exposure to an 
herbicide" and which "resolves within two years of the date 
of onset."  

If the symptoms presented by a veteran's peripheral 
neuropathy do not meet these criteria, then that veteran's 
peripheral neuropathy is not associated with exposure to 
herbicides.  Indeed, the National Academy of Sciences (NAS) 
has specifically concluded that the medical evidence reviewed 
provides "inadequate or insufficient evidence of an 
association between exposure to herbicides and chronic 
persistent peripheral neuropathy."  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 
Federal Register 32395, at 32403 (June 12, 2007).

The evidence in this case includes medical reports from 1978, 
1984 and 1985, none of which indicate that the Veteran 
complained of or was treated for peripheral neuropathy 
symptoms.  Indeed, the first evidence of peripheral 
neuropathy in the record is dated November 2003 in a report 
by Dr. L.M. finding the diagnosis of peripheral neuropathy 
supported by electrodiagnostic results.  That diagnosis was 
more than 35 years after the Veteran's discharge from active 
duty service and more than 35 years after the date he 
returned to the U.S. from service in Vietnam, on or about 
September 4, 1967.  Moreover, the Veteran's peripheral 
neuropathy condition has persisted for at least seven years.  
In sum, the medical evidence of record supports a conclusion 
that the Veteran's diagnosed peripheral neuropathy is not 
"transient," was incurred long after presumed exposure to 
herbicides, and has not resolved.  

The medical evidence establishes that the Veteran's 
peripheral neuropathy symptoms do not comport to the criteria 
required by Note 2 to 38 C.F.R. § 3.309(e) (2009).  For those 
reasons, the Board finds that the Veteran's diagnosed 
peripheral neuropathy is not acute or subacute peripheral 
neuropathy but rather is chronic and persistent peripheral 
neuropathy.  Accordingly, the Board finds that the Veteran is 
not entitled to a presumption of service connection for his 
chronic and persistent peripheral neuropathy.

The Board will now address the Veteran's claims in accordance 
with Combee v. Brown, 24 F.3d 1039 (Fed.Cir. 1994), the claim 
will be reviewed to determine whether service connection can 
be established on a direct basis.  Specifically, the Board 
will determine whether there is any competent evidence which 
establishes evidence of a causal relationship between the 
diagnosed peripheral neuropathy of the Veteran's upper and 
lower extremities, and the presumed exposure to Agent Orange 
herbicide. 

In support of his claim, the Veteran has submitted two 
medical opinions that his peripheral neuropathy disorders 
were caused by exposure to Agent Orange.  First is the 
February 2008 primary care note by Dr. D.B., a VA physician, 
who stated that the Veteran had a history of peripheral 
neuropathy which "most likely are related with Agent 
Orange."  The remainder of the medical note describes the 
then recent symptoms of the Veteran's neuropathy and 
indications for its treatment.  Second is the June 2008 
letter of Dr. J.R., M.D., who referred to VA documents that 
he argues show a "significant statistical association 
between peripheral neuropathy and exposure to Agent Orange."  
The medical opinions are in direct disagreement with the 
findings made by the NAS and the Secretary.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In its 
assessment of medical evidence, the Board can favor some 
medical evidence over other medical evidence so long as the 
Board adequately explains its reasons for doing so.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board finds that Dr. D.B.'s opinion that the Veteran's 
peripheral neuropathy is "most likely" associated with 
exposure to Agent Orange is not supported by any rationale 
and is, at best, conjecture.  Dr. D.B.'s note does not report 
any "clinical data or other rationale to support his 
opinion" that the Veteran's particular peripheral neuropathy 
is associated with exposure to Agent Orange.  Dr. D.B. does 
not provide anything that allows the Board to make a 
determination how Dr. D.B. reached his conclusion or what 
basis he had for the conclusion.  Specifically, the Board 
cannot determine whether Dr. D.B.'s conclusion regarding 
etiology is medically defensible, especially in view of the 
difference between acute peripheral neuropathy and non-acute 
or persistent peripheral neuropathy documented by the NAS and 
adopted by the Secretary.  Dr. D.B.'s opinion does not 
address the persistent nature of the Veteran's peripheral 
neuropathy and how it was caused by exposure to herbicides.  
His conclusion is baseless, and to the extent that it is 
conjecture as to the etiology of the Veteran's peripheral 
neuropathy, the Board observes that the Court has held that 
medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  For those reasons, the Board finds that Dr. 
D.B.'s opinion is of little probative value.

Dr. J.R.'s June 2008 letter is essentially a reiteration of 
his earlier letter dated December 2004.  In the June 2008 
letter, Dr. J.R. wrote that he was in "total disagreement" 
with VA's "totally false and incorrect" decision.  Dr. J.R. 
enclosed a VA document which, in his view, showed that 
"there is a significant statistical association between 
peripheral neuropathy and exposure to Agent Orange," and 
that the document showed that VA was "advised that the 
disorder must manifest itself within ten years of exposure."  
Dr. J.R. further indicated that it is "well documented in 
the medical literature I have taken care of numerous Vietnam 
veterans in the past over the lat 25 years of being a board 
certified family physician and it is my experience, that I 
have seen over and over again that Vietnam veterans that came 
back, who were exposed to agent orange, that they developed 
significant neuropathic pain."  Dr. J.R. concludes that 
there is a direct relationship between exposure to Agent 
Orange and the Veteran's peripheral neuropathy.

The Board does not dispute Dr. J.R.'s belief.  It does, 
however, dispute his medical opinion.  The only statistical 
association between peripheral neuropathy and exposure to 
Agent Orange reported by the Secretary is quoted above.  As 
discussed previously, it does not support a conclusion that 
the Veteran's chronic and persistent peripheral neuropathy is 
associated with exposure to herbicides.  

Dr. J.R. indicates in his letter that "medical literature" 
supports his conclusion, yet there is no reference to a 
single medical or scientific article from which the Board 
could determine how they would support his conclusion.  Dr. 
J.R.'s anecdotal references to his experience with Vietnam 
Veterans is not persuasive because his anecdotal experience 
does not rise to the degree of reliability that overcomes 
their inherent and  direct conflict with the findings of the 
NAS based on reviews of the relevant medical and scientific 
articles and studies.

In sum, the Board finds that the conclusions of the NAS based 
on the review of available medical evidence that there was no 
statistical association between chronic and persistent 
peripheral neuropathy and exposure to herbicides is far more 
persuasive and vastly outweighs Dr. J.R.'s conclusory opinion 
to the contrary.  

Finally, to the extent that the statements of the Veteran and 
his wife can be construed to be evidence of an association 
between the Veteran's exposure to Agent Orange and his 
peripheral neuropathy, the Board observes that there is no 
evidence of record that supports a finding that either the 
Veteran or his wife are qualified to make such a medical 
determination.  There is no evidence that either the Veteran 
or his wife have medical, scientific or other training, 
experience or education that would provide them with 
sufficient knowledge to make an informed expert opinion 
regarding the etiology of the Veteran's peripheral 
neuropathy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the Board 
finds their statements to have no probative value regarding 
the etiology of the Veteran's peripheral neuropathy.

For those reasons, the Board finds that entitlement to 
service connection for peripheral neuropathy of bilateral 
upper and lower extremities is not warranted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome.

The relevant law and regulations for entitlement to service 
connection - in general and due to exposure of herbicides are 
stated above and will not be repeated here.

Analysis

The Veteran contends that he has bilateral carpal tunnel 
syndrome and has contended that it is due to his exposure to 
Agent Orange.  The Board will address each Shedden element.

With regard to element (1), medical evidence of a current 
disability, the Board has reviewed the entire record and has 
determined that there is no diagnosis of carpal tunnel 
syndrome in evidence.  Service connection presupposes a 
current diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Element (1) is not satisfied and that the claim fails on that 
basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Shedden elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board has reviewed the 
Veteran's service medical records and has not found any 
reference to a complaint of or treatment for carpal tunnel 
syndrome during service.  Indeed, the Veteran testified that 
he did not make any such complaint or seek any treatment 
during service.  See hearing transcript at page 15.  Nor is 
there any medical record in evidence which indicates that the 
Veteran was diagnosed with carpal tunnel syndrome within one 
year of his discharge.  

The Veteran and his wife testified that he "felt tingling" 
in his hands "since his discharge," and that the Veteran 
sought treatment for it through VA.  Lay statements regarding 
what a witness has observed are competent evidence. See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). Thus, 
both the Veteran and his wife are competent to provide 
statements regarding what symptoms the Veteran manifested at 
particular times.  However, the credibility and probative 
value of such statements is still within the fact-finding 
province of the Board. See Buchanan at 1336-37.

The statements of the Veteran and his wife were made 40 years 
after the fact.  The lack of contemporary evidence is often 
more probative than the recollection of a veteran who is 
seeking benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the claimant]; see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].  The statements are also not 
probative because there is no medical evidence of 
"tingling" or other symptoms relating to his alleged carpal 
tunnel syndrome for a period of 40 years that corroborates or 
indicates they have any validity.  In sum, the Veteran's lack 
of complaints for many years outweighs his recent complaints 
made in conjunction with a claim for monetary benefits.  
Thus, element (2) is also not satisfied on a direct basis.  
As noted, the Veteran served in Vietnam and enjoys a 
presumption of exposure to herbicides.  To that extent, 
element (2) is satisfied. 

As to element (3), it is axiomatic that there can not be an 
association between a non-existent condition and no evidence 
of a medical condition related to bilateral carpal tunnel 
syndrome during or within one year after discharge.  As 
above, to the extent that the Veteran's and his wife's 
statements can be construed as evidence of an association 
between a bilateral carpal tunnel syndrome during service and 
any current condition, the Board has found that there is 
nothing in the record suggesting that they are qualified to 
make such a medical determination.  In addition, the Board 
notes that carpal tunnel syndrome is not a condition for 
which the Secretary has specifically determined a presumption 
of service connection for exposure to herbicides.  See 
38 C.F.R. § 3.309(e) (2009); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 
Federal Register 32395 et seq.  

For those reasons, the Board finds the claim fails to satisfy 
element (3).

The Board finds that entitlement to service connection for 
carpal tunnel syndrome is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary 
to exposure to herbicides, is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome to include as due to exposure to herbicides is 
denied



________________________________
FRANK J. FLOWERS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


